Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2021

The Court of Appeals hereby passes the following order:

A21E0042. WILLIAM CASH v. TORI ROZELL.

      William Cash has filed an emergency motion for supersedeas, under Court of
Appeals Rule 40 (b), to stay the lower court order on a petition for stalking temporary
protective order pending appeal. This Court’s Rule 40 (b) emergency powers are
limited and intended to be used sparingly. Rule 40 (b) provides, in relevant part, that
we may only “issue such orders or give direction to the trial court as may be necessary
to preserve jurisdiction of an appeal or to prevent the contested issue from becoming
moot.”
      In this case, Cash has an existing appellate remedy, and, upon review of the
submitted material, this Court finds that an emergency order of supersedeas is not
warranted. Accordingly, Cash’s emergency motion is hereby DENIED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.